DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot dues to new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12,13,15,17,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling (US 20090295382).
Regarding claims 1 and 17, Sterling teach A sensor device, comprising: 
a magnet (combination 102 and  104, Fig. 5) having a magnetization in a first direction (upward/vertical); and 
a differential magnetic field sensor arranged on the magnet and having a first sensor element and a second sensor element, (par. 22)  Fig. 5, sensor elements 108 and 110)

wherein the first sensor element and the second sensor element are arranged to be sensitive to a magnetic field component in a third direction perpendicular to the first direction and perpendicular to the second direction. (Note pars. 21-22; the sensor elements are AMR and GMR , note the elements are sensitive to x-component changes (Note par. 18) which is perpendicular to the vertical magnetization of the magnet) 
Regarding claim 3, Sterling teach wherein the first sensor element and the second sensor element are arranged to be sensitive to a speed of the ferromagnetic wheel. (Note par. 27 and par. 34)
Regarding claim 4, Sterling teach wherein the sensor device and the ferromagnetic wheel are separated by an air gap. (Note gap Fig. 5)
Regarding claims 5 and 19, Sterling teach wherein a main surface of the differential magnetic field sensor facing the magnet is arranged parallel to a plane spanned by the first direction and the second direction.  (Note Fig. 5 below)

    PNG
    media_image1.png
    410
    519
    media_image1.png
    Greyscale


Regarding claim 6, Sterling teach wherein the differential magnetic field sensor comprises a Hall sensor. (Note par. 35)
Regarding claim 7, Sterling Teach wherein the magnet has a side edge extending in the second direction, wherein a respective center of the first sensor element and the second sensor element and the side edge intersect in a projection along the third direction.



    PNG
    media_image2.png
    585
    496
    media_image2.png
    Greyscale


Regarding claim 8, Sterling teach wherein the first sensor element and the second sensor element are at an identical distance from a midpoint of the side edge of the magnet. (Note Fig. 5 above)

Regarding claim 9, Sterling teach wherein the first sensor element and the second sensor element are exposed to an identical magnetic operating point of the magnet. (Note Fig. 5)

Regarding claims 12 and 19, Sterling teach wherein a main surface of the differential magnetic field sensor facing the magnet is arranged parallel to a plane spanned by the second direction and the third direction. (Note Fig. 5 below, the second and third direction is within the plane and the sensor facing the magnet is parallel to the plane)
Regarding claim 20, Sterling teach arranging the differential magnetic field sensor on the magnet, wherein a main surface of the differential magnetic field sensor facing the magnet is arranged parallel to a plane spanned by the second direction and the third direction. (Note Fig 5 below)

    PNG
    media_image3.png
    569
    501
    media_image3.png
    Greyscale



Regarding claim 13, Sterling teach wherein the differential magnetic field sensor comprises xMR sensor elements. (Note par. 21-22)
Regarding claim 15, Sterling teach wherein the magnet comprises a block magnet. (Note Fig. 5, 102 and 104)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 20090295382) in view of Yoshiya (US 20180031392).
Sterling does not teach wherein the first sensor element and the second sensor element are arranged in a magnetic field distribution of a magnetic field component of the magnet along the third direction at a local extremum, wherein the magnetic field distribution extends along the first direction.
Yoshiya teach wherein the first sensor element and the second sensor element are arranged in a magnetic field distribution of a magnetic field component of the magnet along the third direction at a local extremum, wherein the magnetic field distribution extends along the first direction. (Note par. 29)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sterling to include the teaching of Yoshiya because it would provide a sensor IC to be miniaturized as compared to the 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 20090295382) in view of Babin (US 20030141864).
Sterling teach the instant invention except:
Regarding claim 11, Sterling does not teach wherein the differential magnetic field sensor is arranged on a leadframe and connection conductors of the leadframe have a substantially straight course in the first direction.
Babin teach wherein the differential magnetic field sensor is arranged on a leadframe and connection conductors of the leadframe have a substantially straight course in the first direction. (Note Fig. 2)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sterling include the teaching of Babin because it would allow the module to be connected to a circuit board.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 20090295382) in view of Busch et al. (US 20040085061).
Sterling teach the instant invention except:
Regarding claim 14, Sterling does not teach wherein the magnet has a cutout.
Busch et al. teach wherein the magnet has a cutout. (Note Fig. 4)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sterling  to include the teaching of  Busch et al. because it would alter a magnetic signal thereof, thereby decreasing variations in 

Claims 2, 16  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 20090295382) in view of Wallrafen (US 9080896) .
Sterling teach the instant invention except:
Regarding claim 2, Sterling teach wherein the sensor device is arranged relative to a ferromagnetic wheel, wherein the ferromagnetic wheel is arranged to rotate about a rotation axis (Note Fig 5) extending in the third direction.
Sterling does not teach a rotation axis extending in the third direction.
Wallafren teach the uses of a magnetic sensor that detects in 3 directions. The axis of rotation would be in one of the 3 directions that is interpreted as the third direction.
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sterling to include the teaching of Wallafren because it would allow the distance dependence between the rotatable element 3 and the sensor chip 9 is corrected. (Note Wallafren column 7, lines 14-16)

Sterling teach the instant invention except:
Regarding claim 16, Sterling does not teach a third sensor element of the differential magnetic field sensor, wherein the third sensor element is arranged between the first sensor element and the second sensor element and arranged to be sensitive to a direction of rotation of the ferromagnetic wheel.
Wallafren teach a third sensor element (Note 6, Fig. 8) of the differential magnetic field sensor, wherein the third sensor element is arranged between the first sensor element (4) and the second sensor element (5) and arranged to be sensitive to a direction of rotation of the ferromagnetic wheel (of Sterling)

Regarding claim 18, Sterling teach arranging the magnet and/or the differential magnetic field sensor relative to a ferromagnetic wheel, (Note Fig. 5) wherein the ferromagnetic wheel is arranged to rotate about a rotation axis (Note Fig. 5) 
Sterling does not teach rotation axis extending in the third direction.
Wallafren teach the uses of a magnetic sensor that detects in 3 directions. The axis of rotation would be in one of the 3 directions that is interpreted as the third direction.
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sterling to include the teaching of Wallafren because it would allow the distance dependence between the rotatable element 3 and the sensor chip 9 is corrected. (Note Wallafren column 7, lines 14-16)

                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858